                Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 1 of 15



 1 CALEB MARKER (SBN 269721)
      Email: caleb.marker@zimmreed.com
 2 HANNAH B. FERNANDEZ (SBN 294155)
      Email: hannah.fernandez@zimmreed.com
 3 BEN GUBERNICK (SBN 321883)
      Email: ben.gubernick@zimmreed.com
 4 MADELEINE SHARP (SBN 307893)
      Email: madeleine.sharp@zimmreed.com
 5 ZIMMERMAN REED LLP
     2381 Rosecrans Ave., Suite 328
 6 Manhattan Beach, CA 90245
     (877) 500-8780 Telephone
 7 (877) 500-8781 Facsimile
 8 Attorneys for Plaintiff
 9
10                                  UNITED STATES DISTRICT COURT

11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

12   NATHANIEL WHITSON,                             CASE NO.: 3:18-cv-06539

13                            Plaintiff,            COMPLAINT

14   vs.                                                1. Violation of the Fair Labor Standards Act,
                                                            29 U.S.C. §201 et. seq.
15   LYFT, INC., and DOES 1-20, inclusive,              2. Willful Misclassification of Employee
                                                        3. Failure to Pay Overtime Wages
16                            Defendants.               4. Failure to Pay Minimum Wages
                                                        5. Wage Statement Violations
17                                                      6. Failure to Provide Meal and Rest Breaks
                                                        7. Failure to Reimburse for Business
18                                                          Expenses
                                                        8. Unlawful Deduction from Wages
19                                                      9. Violation of Cal. Bus. & Prof. Code §
                                                            17200, et seq.
20                                                      10. Violation of California Investigative
                                                            Consumer Reporting Agencies Act, Cal.
21                                                          Civ. Code §1786, et seq.

22                                                                (Jury Trial Demanded)

23
24
            Plaintiff Nathaniel Whitson (“Plaintiff”), by and through his undersigned attorneys, hereby
25
     brings this Complaint against Defendants, LYFT, INC., and DOES 1-20 (“Lyft” or “Defendants”)
26
     and states as follows:
27
28

                                                   1
                                               COMPLAINT
                  Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 2 of 15



 1                                            INTRODUCTION
 2           1.      This is an action to recover lost wages for Defendants’ willful violations of the Fair
 3 Labor Standards Act, 29 U.S.C. § 201 et seq., the California Labor Code §§ 200-203, 221, 224, 226,
 4 226.7, 226.8, 510, 1174, 1174.5, 1194, 1197, 1198, 2802, Industrial Welfare Commission Wage
 5 Order No. 4, 16, and M-2014, Business and Professions Code §17200 et seq., and the California
 6 Investigative Consumer Reporting Agencies Act, Civil Code §1786 et seq. brought by Plaintiff.
 7           2.      During all relevant times, Lyft employed Plaintiff as a driver to provide

 8 transportation services to users of Defendants’ “Lyft” smartphone application.
 9           3.      Plaintiff is currently employed as a Lyft driver and has not been properly

10 compensated for the work he has performed.
11           4.      During all relevant times, Lyft misclassified Plaintiff as an independent contractor as

12 opposed to an employee in willful violation of federal and California state law, causing financial loss
13 and injury to Plaintiff. In addition to failing to pay the required wages, Lyft required Plaintiff to
14 unlawfully pay Lyft’s business expenses such as fuel, automobile leases and rents, automobile
15 maintenance, and other associated expenses.
16           5.      Plaintiff brings this action to recover unpaid wages and overtime, liquidated damages,

17 penalties, fees and costs, pre- and post-judgment interest, and any other remedies to which he may be
18 entitled.
19                                      JURISDICTION AND VENUE

20           6.      This Complaint alleges causes of action under the laws of the United States, including

21 the Fair Labor Standards Act, 29 U.S.C. §201 et. seq. (“FLSA”). Accordingly, this Court has
22 jurisdiction pursuant to 28 U.S.C. §1331.
23           7.      This Court has personal jurisdiction over Defendants because they reside in and have

24 their principal place of business in this District, and/or substantial parts of the unlawful conduct at
25 issue took place in and caused harm in this District.
26           8.      Venue is proper in this District because the Defendants are subject to personal

27 jurisdiction in this District, Defendants’ headquarters and nerve center is located in this District, and
28

                                                      2
                                                  COMPLAINT
                  Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 3 of 15



 1 the unlawful conduct at issue occurred in this District.
 2                                                 PARTIES
 3          9.       Plaintiff Nathaniel Whitson is an adult resident of Ramona, California.
 4          10.      Plaintiff currently works for Defendants as a driver in Southern California, providing
 5 transportation services to users of Defendants’ “Lyft” phone application.
 6          11.      Plaintiff began driving for Lyft on October 2, 2018. Since he started working for Lyft,
 7 Plaintiff has been misclassified as an independent contractor, and as a result, was not provided the
 8 wages and other benefits and rights due to him as an employee.
 9          12.      Plaintiff has also made use of Lyft’s Express Drive program, renting a car from a Lyft
10 affiliate for one week in October 2018.
11          13.      On October 23, 2018, Plaintiff sent a timely arbitration opt-out letter to Lyft, which
12 allows him to file this current action.
13          14.      Defendant Lyft, Inc. (“Lyft”) is a Delaware corporation with its headquarters and
14 primary place of business located in the City and County of San Francisco at 185 Berry Street, Suite
15 5000, San Francisco, CA 94107.
16          15.      Plaintiff does not know the true names and/or capacities, whether individual,
17 partners, or corporate, of the Defendants sued herein as DOES 1-20, inclusive, and for that reason
18 sues said Defendants under fictitious names and prays leave to amend the complaint to insert said
19 true names and capacities in the appropriate paragraphs herein, when Plaintiff ascertains said true
20 names and capacities. Plaintiff is informed and believes and thereon alleges that said Defendants
21 and each of them are responsible in whole or in part for Plaintiff’s damages as alleged herein.
22                                       GENERAL ALLEGATIONS
23          16.      Lyft provides prearranged transportation services to members of the general public
24 who download its eponymous smartphone application.
25          17.      Defendants misclassified Plaintiff as an independent contractor, when in fact he was
26 an employee of Defendants.
27
28

                                                      3
                                                  COMPLAINT
                  Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 4 of 15



 1          18.      Lyft describes itself as a “Charter-Party Carrier” on its SI-550 form filed with the
 2 California Secretary of State on November 21, 2017.
 3          19.      Previously, Lyft described itself as a “Transportation Network Company” (“TNC”)
 4 on its SI-550 form filed with the California Secretary of State on September 13, 2017.
 5          20.      Indeed, Lyft applied for, obtained, and currently holds a license as a TNC from the
 6 California Public Utilities Commission (TCP Permit No. 32513).
 7          21.      Pursuant to Public Utilities Code §5431(c) a TNC is “an organization, including, but
 8 not limited to, a corporation, limited liability company, partnership, sole proprietor, or any other
 9 entity, operating in California that provides prearranged transportation services for compensation
10 using an online-enabled application or platform to connect passengers with drivers using a personal
11 vehicle.”
12          22.      Plaintiff is an integral part of Lyft’s business, driving passengers who purchased
13 prearranged transportation services from Lyft. See e.g. O'Connor v. Uber Techs., Inc., 82 F. Supp.
14 3d 1133, 1142 (N.D. Cal. 2015) (discussing Lyft’s competitor, Uber, noting that “Uber not only
15 depends on drivers’ provision of transportation services to obtain revenue, it exercises significant
16 control over the amount of any revenue it earns: Uber sets the fares it charges riders unilaterally.”).
17 Without Plaintiff and other drivers who have the same role and perform the same functions that are
18 all within the usual course of Lyft’s business, Lyft could not operate and would not exist.
19          23.      On April 30, 2018, the California Supreme Court issued its opinion in Dynamex
20 Operations W. v. Superior Court, 416 P.3d 1 (Cal. 2018), reh'g denied (June 20, 2018).
21          24.      In Dynamex, the California Supreme Court held that putative employers have the
22 burden to prove that workers are not employees under its newly-adopted “ABC” test:
23          As a consequence, we conclude it is appropriate, and most consistent with the history
            and purpose of the suffer or permit to work standard in California's wage orders, to
24          interpret that standard as: (1) placing the burden on the hiring entity to establish that
            the worker is an independent contractor who was not intended to be included within
25          the wage order's coverage; and (2) requiring the hiring entity, in order to meet this
            burden, to establish each of the three factors embodied in the ABC test—namely (A)
26          that the worker is free from the control and direction of the hiring entity in connection
            with the performance of the work, both under the contract for the performance of the
27          work and in fact; and (B) that the worker performs work that is outside the usual
            course of the hiring entity's business; and (C) that the worker is customarily engaged
28

                                                      4
                                                  COMPLAINT
                  Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 5 of 15


            in an independently established trade, occupation, or business of the same nature as
 1          the work performed.
 2 Dynamex Operations W. v. Superior Court, 416 P.3d at 7 (Cal. 2018), reh'g denied (June 20, 2018).
 3          25.      Defendants plainly fail each of the three prongs of the ABC test.
 4          26.      Defendants fail the “A” prong because they subject drivers such as Plaintiff to rules,
 5 regulations, and other forms of significant control. Lyft dictates almost every aspect of how Plaintiff
 6 provides transportation services provided to riders, unlike the normal practice for an independent
 7 contractor. Lyft unilaterally decides the price that Lyft charges for the driver’s services, collects all
 8 money from riders, sets the compensation earned by the drivers, decides which rides are offered to
 9 drivers, and unilaterally chooses how to resolve customer complaints.
10          27.      Defendants also fail the “B” prong of the ABC test as Plaintiff performs work –
11 operating vehicles and transporting Lyft’s customers – that is within the usual course of Lyft’s
12 business.
13          28.      U.S. District Judge Vince Chhabria of the Northern District of California has already
14 determined that Lyft provides transportation services:
15          As a threshold matter, Lyft tepidly asserts there is no need to decide how to classify
            the drivers, because they don't perform services for Lyft in the first place. Under this
16          theory, Lyft drivers perform services only for their riders, while Lyft is an
            uninterested bystander of sorts, merely furnishing a platform that allows drivers and
17          riders to connect, analogous perhaps to a company like eBay. But that is obviously
            wrong. Lyft concerns itself with far more than simply connecting random users of its
18          platform. It markets itself to customers as an on-demand ride service, and it actively
            seeks out those customers. See Hartman Depo. at 64:17–65:24 (describing Lyft's
19          marketing efforts aimed at attracting riders). It gives drivers detailed instructions
            about how to conduct themselves. Notably, Lyft's own drivers' guide and FAQs state
20          that drivers are “driving for Lyft.” Carlson Decl., Ex. U, Ex. Z at LYFT000039.
            Therefore, the argument that Lyft is merely a platform, and that drivers
21          perform no service for Lyft, is not a serious one. See Yellow Cab v. Workers'
            Comp. Appeals Bd., 277 Cal.Rptr. 434, 437, 226 Cal.App.3d 1288 (1991) (noting
22          that, contrary to Yellow Cab's insistence that it merely served as a lessor of taxicabs,
            Yellow “cultivated the passenger market by soliciting riders, process[ed] requests for
23          service through a dispatching system,” and instructed the drivers in “service” and
            “courtesy”). Cf. Decision Adopting Rules and Regulations to Protect Public Safety
24          While Allowing New Entrants to the Transportation Industry, California Public
            Utilities Commission, Decision 13–09–045, pp. 63–68 (Sept. 19, 2013) (concluding
25          that companies such as Lyft are engaged in the business of providing passenger
            transportation for compensation).
26
     Cotter v. Lyft, Inc., 60 F. Supp. 3d 1067, 1078 (N.D. Cal. 2015) (emphasis added).
27
28

                                                      5
                                                  COMPLAINT
                   Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 6 of 15



 1           29.      “For example, the work performed by the drivers is “wholly integrated” into Lyft's
 2 business—after all, Lyft could not exist without its drivers—and “[t]he [riders] are [Lyft's]
 3 customers, not the drivers' customers[.]”” Id. at 1079–80, quoting Estrada v. FedEx Ground Package
 4 System, Inc., 64 Cal. Rptr. 3d 327, 334, 336 (Cal. Ct. App. 2007).
 5           30.      Finally, Defendants fail the “C” prong because drivers such as Plaintiff are not
 6 customarily engaged in an independently established trade, occupation, or business. Plaintiff and
 7 other drivers invest minimal or no capital in, and take no steps to establish, independent businesses.
 8 They are simply using their personal vehicles to transport Lyft’s customers. For most drivers, all
 9 that is required to start a “business” with Lyft is to have a driver’s license and pass a background
10 check. Plaintiff and most other drivers make no steps to establish a separate business, do not have
11 access to customer lists, and have no business license.
12           31.      Transportation industry drivers such as Plaintiff are generally classified as employees.
13 See e.g. Linton v. Desoto Cab Co., Inc., 223 Cal. Rptr. 3d 761 (Cal. Ct. App. 2017), reh'g
14 denied (Nov. 2, 2017), review denied (Jan. 10, 2018).
15           32.      Lyft (similar to its primary competitor, Uber) has engaged in a ruse to deny drivers
16 like Plaintiff their rights as employees, to the drivers’ financial detriment and Lyft’s financial benefit.
17           33.      Notably, BMW recently launched a new ridesharing company named ReachNow
18 which correctly classifies every driver as an employee and pays them $14.25 per hour. (See e.g.,
19 Mateen Dalal, BMW Ride Hailing Service In Seattle To Compete With Uber, Lyft, Free Automotive
20 News, July 19, 2018, http://freeautomotivenews.com/bmw-service-compete-uber-lyft/.)
21           34.      Plaintiff is employed by Defendants and is paid, in part, based on the time and
22 distance of each trip he makes.
23           35.      Defendants own and operate the Lyft smartphone application, which allows users of
24 the application to submit a trip request. This request is then sent out to Lyft drivers in the area to
25 accept the ride request. After accepting a request, the driver then drives to meet a rider at a
26 designated pick-up point and transport the rider to a designated drop-off point.
27           36.      Plaintiff operates no distinct business of his own, has no relevant specialized skills,
28

                                                       6
                                                   COMPLAINT
                   Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 7 of 15



 1 and is supervised and controlled by Defendants through a myriad of rules, policies, a pricing system,
 2 a rating system, and regional managers.
 3           37.      Under federal and California law, Plaintiff should have been classified as an
 4 employee, as he provides a service that benefits Defendants; driving for Lyft requires no skills or
 5 experience beyond a commercial driver’s license, vehicle, and insurance; Plaintiff’s tenure is for an
 6 indefinite period of time; Defendants sometimes rent drivers the smartphones that are necessary to
 7 communicate with customers; Defendants prohibit Plaintiff from setting rates of pay for his
 8 services; Defendants maintain requirements for customer service and can terminate Plaintiff based
 9 on low customer ratings; and Defendants retain the right to terminate Plaintiff for any reason,
10 without explanation, at any time.
11           38.      Lyft communicates directly with customers and resolves all customer support issues
12 directly when a customer’s expectations are not met during a ride. Based on customer feedback and
13 ratings, drivers such as Plaintiff may be terminated at Lyft’s sole discretion.
14           39.      Defendants maintain records of the hours Plaintiff actually worked, including times
15 when they were waiting for riders but were not paid, in violation of California law.
16           40.      Defendants also failed to pay full wages when due, pay full wages on discharge,
17 provide accurate wage stubs, and pay minimum wages as required by law.
18           41.      Defendants further failed to pay for Plaintiff’s overtime labor, business expenses, and
19 payroll taxes.
20           42.      Plaintiff seeks compensation for all hours worked; all penalties, liquidated damages,
21 and other damages permitted by law; restitution and or disgorgement of all benefits obtained by
22 Defendants from their unlawful business practices; injunctive and declaratory relief; punitive
23 damages, all forms of equitable relief permitted by law; and reasonable attorneys’ fees and costs.
24                                                    COUNT I
25                   VIOLATION OF THE FAIR LABOR STANDARDS ACT (“FLSA”)
26           43.      Plaintiff re-alleges and incorporates all previous paragraphs herein.
27           44.      Defendants violated 29 U.S.C. § 206(a) by failing to pay Plaintiff the applicable
28

                                                        7
                                                    COMPLAINT
                  Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 8 of 15



 1 minimum wage for every compensable hour of labor he performed.
 2          45.      The FLSA violations set out above resulted from the Defendants’ failure to reimburse
 3 Plaintiff for time spent traveling to pick up Lyft’s riders and to return from dropping off Lyft riders
 4 and by paying Plaintiff a wage that fell short of the minimum wage required by law, and failing to
 5 compensate Plaintiff for overtime.
 6          46.      Defendants’ failure to pay Plaintiff his federally mandated minimum wage was willful
 7 violation of the FLSA within the meaning of 29 U.S.C. § 255(a).
 8          47.      As a consequence of Defendants’ violations of the FLSA, Plaintiff is entitled to
 9 recover his unpaid minimum and overtime wages, plus an additional amount in liquidated damages,
10 costs of suit, and reasonable attorneys’ fees pursuant to 29 U.S.C. § 216(b).
11                                                 COUNT II
12      WILLFUL MISCLASSIFICATION IN VIOLATION OF LABOR CODE § 226.8, et seq.
13          48.      Plaintiff re-alleges and incorporates all previous paragraphs herein.
14          49.      Defendants have misclassified and continue to misclassify Plaintiff as an independent
15 contractor as opposed to an employee in violation of California Labor Code § 226.8.
16          50.      As a result, Plaintiff seeks statutory damages and penalties for the violation to
17 California Civil Code § 226.8 et seq.
18                                                 COUNT III
19                                FAILURE TO PAY OVERTIME WAGES
20          51.      Plaintiff re-alleges and incorporates all previous paragraphs herein.
21          52.      During the relevant employment period, Defendants were required to pay all non-
22 exempt employees overtime compensation for all hours worked over 8 hours per day and/or over 40
23 hours per week. See, e.g. California Labor Code Sections 510, 1194, and 1197, as well as Sections
24 200, et seq., 1174, 1174.5. Defendants failed to do so.
25          53.      Plaintiff is a non-exempt employee.
26          54.      Defendants’ conduct described herein violates Industrial Welfare Commission Order
27 No. 4-2001 (Wage Order No. 4-2001) of the California Industrial Welfare Commission and the
28

                                                       8
                                                   COMPLAINT
                  Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 9 of 15



 1 California Labor Code Sections 510, 1194, and 1197, as well as Sections 200, et seq., 1174, 1174.5.
 2          55.      As a result of Defendants’ conduct, Plaintiff has suffered damages and was deprived
 3 of overtime wages. Plaintiff seeks these wages, attorneys’ fees and costs, and interest under Cal.
 4 Labor Code § 1194.
 5                                                 COUNT IV
 6                                 FAILURE TO PAY MINIMUM WAGES
 7          56.      Plaintiff re-alleges and incorporates all previous paragraphs herein.
 8          57.      During the relevant employment period, Defendants required Plaintiff to work at rates
 9 that fell below the mandated minimum wage. See, e.g. IWC Minimum Wage Order No. M-2014;
10 Labor Code § 1194.
11          58.      Plaintiff was not exempt from the state’s Minimum Wage Orders as an employee.
12 Defendants was aware of its obligation to pay minimum wages but failed to do so.
13          59.      As a result of Defendants’ conduct, Plaintiff has damages in the form of lost wages.
14 Plaintiff seeks these wages, attorneys’ fees and costs, and interest under Cal. Labor Code § 1194.
15                                                 COUNT V
16                                  WAGE STATEMENT VIOLATIONS
17          60.      Plaintiff re-alleges and incorporates all previous paragraphs herein.
18          61.      Cal. Labor Code § 226(a) and IWC Wage Order No. 16, § 6(B) require employers
19 semi-monthly or at the time of each payment of wages to furnish each employee with a statement
20 itemizing, among other things, the total hours worked by the employee. During the relevant
21 employment period, Defendants have failed to maintain records of hours worked by Plaintiff as
22 required under Labor Code Section 1174(d). Cal. Labor Code § 226(b) provides that if an employer
23 knowingly and intentionally fails to provide a statement itemizing, among other things, the total
24 hours worked by the employee, then the employee is entitled to recover the greater of all actual
25 damages or fifty dollars ($50) for the initial violation and one hundred dollars ($100) for each
26 subsequent violation, up to four thousand dollars ($4,000).
27
28

                                                       9
                                                   COMPLAINT
              Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 10 of 15



 1          62.    Defendants knowingly and intentionally failed to furnish Plaintiff with timely,
 2 itemized statements showing the total hours worked, as required by Cal. Labor Code § 226(a) and
 3 IWC Wage Order No. 16, § 7(B).
 4          63.    Plaintiff suffered damages from Defendants’ failure to provide accurate statements.
 5 As a result, Defendants are liable to Plaintiff for the amounts provided by Cal. Labor Code § 226(b)
 6 and for penalties and attorneys’ fees.
 7                                               COUNT VI
 8                       FAILURE TO PROVIDE MEAL AND REST BREAKS
 9          64.    Plaintiff re-alleges and incorporates all previous paragraphs herein.
10          65.    During the relevant employment period, Plaintiff was compelled to work longer than
11 8 hours a day and more than 40 hours a week and were deprived of rest and meal breaks, in violation
12 of Cal. Labor Code §226.7.
13          66.    Plaintiff was not an “exempt” employee under the California Labor Code.
14          67.    Defendants knowingly and intentionally failed to furnish Plaintiff with compensation
15 for rest and meal breaks.
16          68.    As a result of Defendants’ conduct, Plaintiff seeks compensation and penalties for all
17 missed breaks under Cal. Labor Code §226.7, along with appropriate damages, injunctive relief and
18 attorneys’ fees and costs.
19                                              COUNT VII
20                     FAILURE TO REIMBURSE FOR BUSINESS EXPENSES
21          69.    Plaintiff re-alleges and incorporates all previous paragraphs herein.
22          70.    Cal. Labor Code §2802 provides that an employer must reimburse employees for all
23 reasonable and necessary expenses incurred in carrying out the lawful directions of the employer.
24          71.    During the relevant employment period, Plaintiff incurred work related expenses,
25 such as costs of purchase and lease of Plaintiff’s vehicles; maintenance, fuel, insurance and other
26 vehicle operating costs; cell phone expenses, such as text messaging and electronic message service
27 costs; GPS costs; costs of tools and equipment necessary to perform services; and costs of vehicle
28

                                                    10
                                                 COMPLAINT
               Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 11 of 15



 1 decals or other markings. Plaintiff incurred these expenses as a direct result performing his job duties
 2 for Defendants.
 3          72.     Defendants failed to reimburse Plaintiff for the incurred necessary expenses.
 4          73.     As a result of Defendants’ conduct, Plaintiff has suffered damages, including
 5 prejudgment interest under Cal. Labor Code §2802(b) and costs and attorneys’ fees under Cal.
 6 Labor Code §2802(c).
 7                                               COUNT VIII
 8                             UNLAWFUL DEDUCTION FROM WAGES
 9          74.     Plaintiff re-alleges and incorporates all previous paragraphs herein.
10          75.     Cal. Labor Code §§221 and 224 provide that an employer may only withhold
11 amounts from an employee’s wages when (1) required or empowered to do so by state or federal
12 law; (2) when a deduction is expressly authorized in writing by the employee to cover insurance
13 premiums, benefit plan contributions, or other deductions not amounting to a rebate on the
14 employee’s wages; or (3) when a deduction to cover health, welfare or pension contributions is
15 expressly authorized by a wage or collective bargaining agreement.
16          76.     During the relevant employment period, Defendants unlawfully made deductions
17 from Plaintiff’s compensation to cover Defendants’ ordinary business expenses, including but not
18 limited to, the costs of equipment and tools necessary for rendering services and claims for property
19 damage.
20          77.     Defendants are liable to Plaintiff pursuant to Cal. Labor Code §§221 and 224 for the
21 withheld compensation.
22          78.     As a result of Defendants’ conduct, Plaintiff has suffered damages and seek
23 penalties, reasonable attorneys’ fees, and costs under Cal. Labor Code §§218.5 and 1194.
24                                                COUNT IX
25                    VIOLATION OF CAL. BUS. & PROF. CODE § 17200, et seq.
26          79.     Plaintiff re-alleges and incorporates all previous paragraphs herein.
27
28

                                                     11
                                                  COMPLAINT
               Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 12 of 15



 1          80.     Cal. Bus. & Prof. Code § 17204 prohibits unfair competition, defined as “any
 2 unlawful, unfair or fraudulent business act or practice.” Plaintiff seeks compensation for the loss of
 3 their property and the personal financial impacts they have suffered as a result of Defendants’ unfair
 4 business practices. Defendants’ conduct, as described above, has been and continues to be
 5 deleterious to Plaintiff. Plaintiff seeks to enforce important rights affecting the public interest within
 6 the meaning of California Code of Civil Procedure § 1021.5.
 7          81.     The conduct of Defendants, as described above, constituted unlawful, unfair,
 8 unconscionable, and/or fraudulent business acts or practices which injured Plaintiff and caused him
 9 loss of money.
10          82.     The unlawful, unfair, unconscionable, and/or fraudulent business acts or practices
11 adopted by Defendants, which injured Plaintiff and caused him loss of money, were conducted by
12 Defendants in material part in the state of California.
13          83.     Defendants adopted unlawful business and employment policies and conspired to
14 engage in the above-described unlawful, unfair, unconscionable, and/or fraudulent business acts and
15 practices nationwide, and that conduct harmed Plaintiff and caused him injury and financial loss. As
16 such, the UCL applies to all such transactions and dealings.
17          84.     Defendants have engaged and continue to engage in unfair and unlawful business
18 practices in California by practicing, employing, and utilizing the employment practices outlined
19 above, inclusive, to wit, by: (a) failing to pay to Plaintiff overtime compensation pursuant to Cal.
20 Labor Code §§ 510 and 1194; (b) failing to furnish accurate wage statements pursuant to Cal. Labor
21 Code § 226; and (c) failing to maintain accurate timesheet and payroll records pursuant to 29 C.F.R §
22 516.1.
23          85.     By failing to pay its employees overtime wages in violation of the California Labor
24 Code, Defendants violated the UCL.
25          86.     The acts complained of herein, and each of them, constitute unfair, unlawful,
26 unconscionable, and/or fraudulent business practices in violation of Cal. Bus. & Prof. Code § 17200
27 et seq. Defendants’ acts and practices described herein offend established public policies, including
28

                                                     12
                                                  COMPLAINT
               Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 13 of 15



 1 those set forth in applicable wage and hour laws, and involve business practices that are immoral,
 2 unethical, oppressive, and/or unscrupulous.
 3           87.    The unfair business practices set forth above have and continue to injure Plaintiff and
 4 the general public and cause injury and the loss of money, as described further within. These
 5 violations have unjustly enriched Defendants at the expense of Plaintiff. As a result, Plaintiff and the
 6 general public are entitled to restitution and an injunction.
 7           88.    Plaintiff seeks full restitution of monies, as necessary and according to proof, to
 8 restore any and all monies withheld, acquired and/or converted by the Defendants by means of the
 9 unfair practices complained of herein.
10           89.    The acts complained of herein occurred within the last four years preceding the filing
11 of the complaint in this action.
12           90.    Plaintiff is informed and believes and on that basis alleges that at all times herein
13 mentioned Defendants have engaged in unlawful, deceptive and unfair business practices, as
14 proscribed by California Business and Professions Code § 17200 et seq., including those set forth
15 herein above, thereby depriving Plaintiff and other members of the general public the minimum
16 working condition standards and conditions due to them under the California laws and Industrial
17 Welfare Commission wage orders as specifically described therein.
18           91.    The conduct of Defendants and its agents, employees, managerial employees as
19 described herein was oppressive, fraudulent, malicious, and done in conscious disregard of Plaintiff’s
20 rights.
21           92.    Such a pattern, practice, and uniform administration of corporate policy regarding
22 illegal employee compensation as described herein is unlawful and creates an entitlement to recovery
23 by Plaintiff in a civil action for the unpaid balance of the full amount of wages owing, including
24 interest thereon, penalties, attorneys’ fees, and costs of suit according to the mandate of California
25 Labor Code.
26
27
28

                                                     13
                                                  COMPLAINT
                 Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 14 of 15



 1          93.     Such a pattern, practice, and uniform administration of an unlawful, deceptive, and
 2 unfair business practice as described herein creates an entitlement to recovery by Plaintiff in a civil
 3 action for damages and wages owed.
 4                                                 COUNT X
 5                           VIOLATION OF CAL. CIV. CODE § 1786, et seq.
 6          94.     Plaintiff re-alleges and incorporates all previous paragraphs herein.
 7          95.     The California Investigative Consumer Reporting Agencies Act (“ICRAA”),
 8 California Civil Code Section 1786 et seq. requires employers to provide “clear and conspicuous”
 9 notice of the following in a written document that discloses: (1) that it may procure a consumer
10 background report for employment purposes; (2) the permissible purpose of the report; (3) that the
11 disclosure may include information on the consumer’s character, general reputation, personal
12 characteristics, and mode of living; (4) identification of the name, address, and telephone number of
13 the investigative consumer reporting agency conducting the investigation; (5) notification of the
14 nature and scope of the investigation requested, including a summary of the provisions of Cal. Civ.
15 Code § 1786.22.
16          96.     Defendants failed to provide this notice to Plaintiff.
17          97.     Defendants also failed to obtain written authorization from Plaintiff prior to obtaining
18 a consumer background report for employment purposes.
19          98.     Defendants further failed to provide, by means of a box to check on a written form,
20 the opportunity to request and receive a copy of the consumer background report obtained for
21 Plaintiff.
22          99.     As a result, Plaintiff seeks statutory and punitive damages for the violation to
23 California Civil Code § 1786 et seq.
24                                         PRAYER FOR RELIEF
25          WHEREFORE, Plaintiff requests the following relief:
26          A.      A declaratory judgment that the policies and practices complained of herein are
27                  unlawful under the laws of California;
28

                                                     14
                                                  COMPLAINT
                 Case 3:18-cv-06539 Document 1 Filed 10/26/18 Page 15 of 15



 1          B.      An award of appropriate equitable and injunctive relief to remedy Defendants’
 2                  violations of the laws of California, including but not limited to an order enjoining
 3                  Defendants from continuing their unlawful policies and practices;
 4          C.      An award of damages, statutory penalties, and restitution to be paid by Defendants
 5                  according to proof;
 6          D.      An award of general damages according to proof;
 7          E.      An award to Plaintiff for unpaid wages owed to him pursuant to the FLSA;
 8          F.      An award of appropriate damages in an amount to be proven at trial for Defendants’
 9                  violation of ICRAA, but in no case less than $10,000 per violation;
10          G.      An award of punitive damages;
11          H.      An award of reasonable attorneys’ fees and costs incurred by Plaintiff in filing this
12                  action pursuant to Labor Code § 218.5 and 1194, Code of Civil Procedure § 1021.5,
13                  and other applicable laws;
14          I.      An award of pre- and post-judgment interest to Plaintiff on these damages; and
15          J.      Such further relief as this court deems appropriate.
16                                        DEMAND FOR JURY TRIAL
17          NOW COMES Plaintiff, by and through his Attorneys, and hereby demands a trial by jury on
18 all issues triable by jury.
19                                                        Respectfully submitted,
20                                                        ZIMMERMAN REED LLP
21 Dated: October 26, 2018                         By:    /s/Caleb Marker
                                                          Caleb Marker
22                                                        Hannah B. Fernandez
                                                          Ben Gubernick
23                                                        Madeleine Sharp
                                                          2381 Rosecrans Ave., Suite 328
24                                                        Manhattan Beach, CA 90245
25                                                        Attorneys for Plaintiff
26
27
28

                                                     15
                                                  COMPLAINT
